DETAILED ACTION
This is the initial Office action for application SN 16/756,574 having an effective date of 16 April 2020 and a Foreign priority date of 17 October 2017 (Korea).  A preliminary amendment was filed on 16 April 2020 canceling Claims 1-33 and adding NEW Claims 34-53.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 36-37, 39-41, 43, 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al (US 2015/0152270).

In one or more embodiment, Aizenberg discloses that the polymer comprises silicone elastomers, silicone oils, fluorosilicone elastomers and perfluorocarbons [0011]-[0013].  Specifically, Aizenberg discloses polydimethylsiloxane (PDMS) and silicone oils [0158], and perfluoropolyether [0159] as suitable polymers in the invention.  
In one or more embodiments, Aizenberg discloses that the lubricant is selected from fluorinated oils, silicone oils, mineral oils, plant oil, and others [0069].  Olive oil and other plant oils are set forth in [0256]. 
Aizenberg discloses that the self-lubricating polymers can be incorporated as coatings or layers on gloves, medical devices and implants, bottle surfaces, tubing/pipelines, and other materials or product surfaces [0147].  Additionally, the lubricant polymer materials can be used as stand-alone articles such as O-rings, membranes, fluidic conduits such as pipes or tubes, catheters and the like [0148].  
Aizenberg discloses that the self-lubricating polymer can be made from a broad range of polymers and lubricating liquids [0150]. Aizenberg discloses exemplary polymer-solvent/lubricant combinations in Table 1.  Polar organic solvents include ketones, esters and 
Aizenberg discloses that in designing a slippery polymer system using a solidifiable composition, the lubricating liquid may be selected first base on its immiscibility or low enthalpy of mixing with the solid or liquid object to be repelled.  Once the lubricating liquid is identified, a pre-polymer or base resin is selected that is compatible with the lubricating liquid [0173].   
In regard to composition claims 48-53 drawn to “A 3D printing composition”, the language “for producing a three-dimensional article having a slippery surface” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
Claims 35, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al (US 2015/0152270) in combination with KIM et al (US 2019/0168258).
Applicants’ invention may differ from Aizenberg et al [“Aizenberg”] by including an aerogel in the coating compositions.  Although not disclosed in Aizenberg, KIM is added to teach that coating compositions may contain nanoparticles including aerogel fine particles and fumed silica [0063].     
Applicants’ invention may also differ from Aizenberg by the specific solvents set forth in dependent claim 42.  Although Aizenberg broadly discloses polar organic solvents including ketones, esters and aldehydes, no specific solvents are set forth.  However, KIM is added to teach 
 A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANG et al (US 2017/0037257) disclose coating compositions comprising functionalized graphene(s), polymers (resins) and organic solvents [0015] including methyl ethyl ketone.  In some embodiments, the compositions may contain fillers such as fine-particle-size silica aerogel-type pigments [0015].   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
April 2, 2021